No. 07-17-00206-CV


In the Interest of A.A.W., a Child           §    From the 106th District Court
                                                    of Garza County
                                             §
                                                  July 27, 2017
                                             §
                                                  Opinion Per Curiam
                                             §

                                     J U D G M E N T


       Pursuant to the opinion of the Court dated July 27, 2017, it is ordered, adjudged

and decreed that the appeal is abated and the cause is remanded to the 106th District

Court of Garza County, Texas, for further proceedings in accordance with this Court’s

opinion entered this day.


                                           oOo